525 U.S. 315 (1999)
CALIFORNIA PUBLIC EMPLOYEES' RETIREMENT SYSTEM et al.
v.
FELZEN et al.
No. 97-1732.
United States Supreme Court.
Argued January 11, 1999.
Decided January 20, 1999.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
Michael K. Kellogg argued the cause for petitioners. With him on the briefs were Mark C. Hansen, Neil M. Gorsuch, and Sean A. Lev.
David C. Frederick argued the cause for the United States et al. as amici curiae urging reversal. With him on the brief were Solicitor General Waxman, Deputy Solicitor General Kneedler, Harvey J. Goldschmid, David M. Becker, Paul Gonson, Jacob H. Stillman, and Eric Summergrad.
John G. Kester argued the cause for respondents and filed a brief for respondent Archer Daniels Midland Co. With him on the brief was George A. Borden. Thom W. Moss filed a brief for respondent Directors of Archer Daniels Midland Co. Terry Rose Saunders, Robert M. Roseman, and Henry P. Monaghan filed a brief for respondent Paul Felzen et al.[*]
Per Curiam.
The judgment is affirmed by an equally divided Court.
JUSTICE O'CONNOR took no part in the consideration or decision of this case.
NOTES
[*]   Briefs of amici curiae urging reversal were filed for Barclays Global Investors, N. A., et al. by Andrew N. Vollmer, Andrew B. Weissman, and Joseph A. Grundfest; for the Council of Institutional Investors by Carter G. Phillips, Bradford A. Berenson, and David W. Jones; and for Public Citizen, Inc., et al. by Leslie Brueckner, Brian Wolfman, and Alan B. Morrison.

Daniel J. Popeo filed a brief for the Washington Legal Foundation as amicus curiae urging affirmance.
Leonard N. Sosnov filed a brief for Lawrence A. Hamermesh et al. as amici curiae.